The State Bank of Orlando and Trust Company failed and was taken in charge by appellee as liquidator in August, 1929. At the time it closed, appellant held an unmatured certificate of deposit against said bank in the sum of $5,529.33. In due course she filed her proof of claim with the liquidator as the law directs, not designating it as a preferred claim or a common claim. The liquidator classified it as the latter. This suit was brought more than twelve months after the appointment of the liquidator to have it decreed to be a preferred claim and paid as such. A motion to dismiss the bill of complaint was granted and this appeal is from that final decree.
The record and briefs of counsel have been examined and the judgment below is affirmed on authority of Courtright vs. Tunnicliffe, 104 Fla. 720, 140 So. 777.
Affirmed.
WHITFIELD, TERRELL, BROWN AND DAVIS, J.J., concur.
BUFORD, C.J., AND ELLIS, J., dissent.